Lamar D. Fain and Minnie Rhea Fain v. Commissioner. Chas. P. McGaha and Ruby McGaha v. Commissioner.Fain v. CommissionerDocket Nos. 29674, 29675.United States Tax Court1952 Tax Ct. Memo LEXIS 357; 11 T.C.M. (CCH) 11; T.C.M. (RIA) 52004; January 10, 1952*357  Harry C. Weeks, Esq., 911 Sinclair Bldg., Fort Worth, Texas, for the petitioners. John W. Alexander, Esq., for the respondent.  MURDOCKMemorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency in income tax for 1948 of $59,247.31 against the Fains and one of $26,726.76 for the same year against the McGahas. The facts have been stipulated. The petitioners, who were transferees of the assets of another taxpayer, paid taxes of that taxpayer in 1948. The Commissioner contends that the losses, suffered in 1948 as a consequence of the payment of those taxes, represent merely a diminution of the capital gain received by the petitioners at the time the transferor was liquidated in 1942, and since the 1942 gains were longterm capital gains it follows that the losses suffered in 1948 were long-term capital losses. This same question has been decided adversely to the  , affirmed  ;  ;  . This issue, the only one for decision, is decided for the petitioners following the cited cases. Decisions*358  will be entered under Rule 50.